 Case 1:17-cr-00539-ERK Document 35 Filed 10/11/18 Page 1 of 4 PageID #: 208



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

– – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA,

                     Plaintiff,

            v.                                             17-CR-0539 (ERK)

LUIS SOTO,

              Defendant.

– – – – – – – – – – – – – – –X

                            DECLARATION OF PUBLICATION

        According to my review of the electronic database maintained by the Department
of Justice, Notice of Criminal Forfeiture was posted on an official government internet
site (www.forfeiture.gov) for at least 30 consecutive days, beginning on September 7, 2018
and ending on October 6, 2018 as required by 21 U.S.C. ' 853(n)(1), and evidenced by
Attachment 1.

      I declare under penalty of perjury that the foregoing is true and correct. Executed on
October 11, 2018.



                                                  Melissa Thorpe
                                                  Melissa Thorpe
                                                  FSA Records Examiner
 Case 1:17-cr-00539-ERK Document 35 Filed 10/11/18 Page 2 of 4 PageID #: 209

                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between September 7, 2018 and October 06, 2018. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. Luis Soto

Court Case No:              CR-17-0539
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   09/07/2018                      24.0                          Verified
         2                   09/08/2018                      24.0                          Verified
         3                   09/09/2018                      24.0                          Verified
         4                   09/10/2018                      24.0                          Verified
         5                   09/11/2018                      24.0                          Verified
         6                   09/12/2018                      24.0                          Verified
         7                   09/13/2018                      24.0                          Verified
         8                   09/14/2018                      24.0                          Verified
         9                   09/15/2018                      24.0                          Verified
        10                   09/16/2018                      24.0                          Verified
        11                   09/17/2018                      24.0                          Verified
        12                   09/18/2018                      24.0                          Verified
        13                   09/19/2018                      24.0                          Verified
        14                   09/20/2018                      24.0                          Verified
        15                   09/21/2018                      24.0                          Verified
        16                   09/22/2018                      24.0                          Verified
        17                   09/23/2018                      24.0                          Verified
        18                   09/24/2018                      24.0                          Verified
        19                   09/25/2018                      24.0                          Verified
        20                   09/26/2018                      24.0                          Verified
        21                   09/27/2018                      24.0                          Verified
        22                   09/28/2018                      24.0                          Verified
        23                   09/29/2018                      24.0                          Verified
        24                   09/30/2018                      24.0                          Verified
        25                   10/01/2018                      24.0                          Verified
        26                   10/02/2018                      24.0                          Verified
        27                   10/03/2018                      24.0                          Verified
        28                   10/04/2018                      24.0                          Verified
        29                   10/05/2018                      24.0                          Verified
        30                   10/06/2018                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
 Case 1:17-cr-00539-ERK Document 35 Filed 10/11/18 Page 3 of 4 PageID #: 210
Attachment 1


                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK
               COURT CASE NUMBER: CR-17-0539; NOTICE OF FORFEITURE

      Notice is hereby given that on August 20, 2018, in the case of U.S. v. Luis Soto,
Court Case Number CR-17-0539, the United States District Court for the Eastern District
of New York entered an Order condemning and forfeiting the following property to the
United States of America:

       All right, title and interest in the following: (i) a Dell Optiplex 755 desktop computer
       serial number 1P072G1; and (ii) a Western Digital hard drive with serial number
       WCAU48156115-E01 (17-ICE-002337), both of which were seized from the
       defendant on or about June 25, 2017, at a premise located on Elmhurst Avenue, in
       Flushing New York.

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (September 07, 2018) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
must be filed with the Clerk of the Court, 225 Cadman Plaza East, Brooklyn, NY 11201,
and a copy served upon Assistant United States Attorney Brendan King, 271 Cadman
Plaza East, 7th Floor, Brooklyn, NY 11201. The ancillary petition shall be signed by the
petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner's right, title or interest in the forfeited property, the time and circumstances of the
petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
 Case 1:17-cr-00539-ERK Document 35 Filed 10/11/18 Page 4 of 4 PageID #: 211
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Brendan King, 271 Cadman Plaza East, 7th Floor, Brooklyn, NY 11201. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
